                                                                              USDC'     'l'

                                                                                pocr, :i·..,:
                                                                                                       .. I ii'
                                                                                ELECTl: 11 "'
                                                                                DOC#:                        -il
                                STEVEN A. HOFFNER                               DA'', · ·       \_:!~l9_;J
        325 Broadway, Suite 505                                                   tel: 212-941-8330
        New York, New York 10007                                                  fax: 646-810-4031



                                                            December 17, 2019

        Honorable Alvin K. Hellerstein
        United States District Court
        Southern District of New York
        New York, New York 10007

        VIAECF
                                                     Re:    U.S. v. Samuel Oladimeji
                                                            19 CR 236 (AKH)

        Dear Judge Hellerstein:

               I am defendant's counsel on the above-referenced matter. This case is presently scheduled

        for trial on April 20, 2020. For a few reasons detailed below I hereby request an adjournment of

        this trial to a date in June or July. The main reason is that Judge Scherzer in Supreme Court, New

        York County wants to try a multi-defendant murder case in April, and she has been coordinating

        the matter with three other defense counsels. Obviously, if Your Honor does not want to reschedule

        this case, I will let her know that the murder case must wait.

               I am also seeking an adjournment because Mr. Oladimeji is having difficulty paying the

        trial fee, as his business of importing and exporting items from and to Nigeria has slowed down.

        He has shown my photos of sacks of yam powder that sit in a warehouse in New Jersey that he is

        having trouble selling. An adjournment of this case to June or July would greatly assist Mr.

        Oladimeji in being able to pay his legal fee.

Tr-, Q\ \ '.::> q_c\_/:)u~ r-ved ~ 0W<'\E:.. \ s 7_07..U o.+ \CY.DO      I                              p.__J"-J\._

\'\0Ae.    \s     e'ilc \ud ~                               ~f'\-e"' \ f"\. .-\-\ry2- \ V'\.--\e-~ rfi'-
                                                    U'f"\t\ \
JU S,t, <:.Jc . -n,,R._ -8' I""\ Ct\            ~~ 0 °'-\ Co•~~ I \ C ~ S V\ °-\ \ ~6z_
p \Cl. c.,<2- O<\      --:::fLI <\.e__   '--\   '7..JJJ '2D 0--\- \ \ .. C0 f'-.. \J\ · 'So cx-cl<crd_ ·
                                                ,                       {)]__k'l~<:'.:5--
                                                                                    i 2- / 7-0 ( \ 9
       I have conferred with Assistant United States Attorney Bhaskaran and she takes no position

on this request. Her only concern is that the case not be scheduled for May as she is involved in

certain other matters which make a May trial difficult.

       Thank you for your attention.



                                                     Respectfully,


                                                            /s/

                                                     Steven Hoffner
